Citation Nr: 1743500	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-36 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a ventral hernia.

2.  Entitlement to service connection for a stomach hernia.

2.  Entitlement to service connection for duodenal ulcer.

3.  Entitlement to an increased rating for cervical strain in excess of 20 percent.

4.  Entitlement to an increased rating for gastritis in excess of 10 percent.


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney 



ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to March 1979 and from April 1988 to September 1988.
	
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on her part, is required.


REMAND

In her December 2013 substantive appeal (VA Form 9) for the issues on appeal, the Veteran requested a Board videoconference hearing.  The requested hearing has not yet been scheduled, and a remand is required because the RO schedules Board videoconference hearings.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board at the RO.  Notify the Veteran and her attorney of the date, time, and location of the hearing, utilizing her most recent address, as reflected on her VAF 9 submitted in December 2013.  Subsequently, return the claims file to the Board in accordance with appellate procedures.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





